Exhibit 10.34
 
CannaSys, Inc.
(a Nevada corporation)


Warrant for the Purchase of 150,000
Shares of Common Stock, Par Value $0.001


This Warrant Will Be Void
After 5:00 P.M. Mountain Time
On December 31, 2018
___________________________


These securities have not been registered with the U.S. Securities and Exchange
Commission (the
"SEC") under the Securities Act of 1933, as amended (the "Securities Act"), and
are being
offered in reliance on exemptions from registration provided in Section 4(a)(2)
of the
Securities Act and Rule 506 of Regulation D promulgated thereunder and
preemption from the registration or qualification requirements (other
than notice filing and fee provisions) of applicable state laws under
the National Securities Markets Improvement Act of 1996.
____________________________


This Warrant certifies that, for value received, David H. Wollins (the
"Holder"), subject to the vesting requirements set forth in Section 1(a) below,
is entitled, at any time or from time to time on or after December 24, 2015, and
on or before 5:00 p.m. (Mountain Time) on December 31, 2018 (the "Expiration
Date"), to subscribe for, purchase, and receive 150,000 shares (the "Shares") of
fully paid and nonassessable common stock, par value $0.001 of CannaSys, Inc., a
Nevada corporation (the "Company"). This Warrant is exercisable to purchase the
Shares at a price per share of $0.05 (the "Exercise Price"), or on a "cashless
basis" as provided herein, at the discretion of the Holder. The number of Shares
to be received on exercise of this Warrant may be adjusted on the occurrence of
certain events as described herein. If the rights represented hereby are not
exercised by the Expiration Date, this Warrant shall automatically become void
and of no further force or effect, and all rights represented hereby shall cease
and expire.


Subject to the terms set forth herein, this Warrant may be exercised by the
Holder in whole or in part by execution of the form of exercise attached hereto
and payment of the Exercise Price in the manner described above, all subject to
the terms hereof. This Warrant is not assignable.


1.            Vesting; Exercise.


(a)            Vesting. The Holder's right to subscribe for, purchase, and
receive Shares and Company's obligation to issue and deliver Shares to Holder
shall vest as to 1/4th of the Shares (37,500 Shares) on the execution of this
Warrant, and as to an additional 1/4th of the Shares on the last day of each
subsequent calendar quarter (e.g., the next 37,500 Shares shall vest on March
31, 2016) until fully vested respecting 100% of the Shares.


(b)            Exercise of Warrant. The Holder shall have the rights of a
shareholder only for Shares fully paid for by the Holder under this Warrant. On
the exercise of all or any portion of this Warrant in the manner provided above,
the Holder shall be deemed to have become a holder of record of the Shares as to
which this Warrant is exercised for all purposes, and certificates for the
securities so purchased shall be delivered to the Holder within a reasonable
time, but in no event longer than 10 days after this Warrant shall have been
exercised as set forth above. If this Warrant shall be exercised for only a part
of the Shares covered hereby, the Holder shall be entitled to receive a similar
Warrant of like tenor and date covering the number of Shares for which this
Warrant shall not have been exercised.
1

--------------------------------------------------------------------------------



(c)            Cashless Exercise. This Warrant may also be exercised at such
time by means of a "cashless exercise" in which the Holder shall be entitled to
receive a certificate for the number of Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:


(A) = the volume weighted average price on the trading day immediately preceding
the date of the election;


(B) = the Exercise Price of this Warrant, as adjusted; and


(X) = the number of Shares issuable upon exercise of this Warrant in accordance
with the terms of this Warrant by means of a cash exercise rather than a
cashless exercise.


Notwithstanding anything herein to the contrary, on the Expiration Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 1(c).


2.            Fully Paid Shares. The Company covenants and agrees that the
Shares that may be issued on the exercise of this Warrant will, on issuance
pursuant to the terms of this Warrant, be fully paid and nonassessable, free
from all taxes, liens, and charges with respect to the issue thereof, and not
issued in violation of the preemptive or similar right of any other person. The
Company further covenants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will have
authorized and reserved a sufficient number of Shares of common stock to provide
for the exercise of the rights represented by this Warrant.


3.            Adjustment of Exercise Price and Number of Shares.


(a)            The number of Shares purchasable on the exercise of this Warrant
shall be adjusted appropriately from time to time as follows:


(i)            In the event the Company shall declare a dividend or make any
other distribution on any capital stock of the Company payable in common stock,
rights to purchase common stock, or securities convertible into common stock or
shall subdivide its outstanding shares of common stock into a greater number of
shares or combine its outstanding stock into a smaller number of shares, then in
each such event, the number of Shares subject to this Warrant shall be adjusted
so that the Holder shall be entitled to purchase the kind and number of Shares
of common stock or other securities of the Company that it would have owned or
have been entitled to receive after the happening of any of the events described
above, had this Warrant been exercised immediately before the happening of such
event or any record date with respect thereto; an adjustment made pursuant to
this subparagraph 3(a) shall become effective immediately after the effective
date of such event retroactive to the record date for the event.


(ii)            No adjustment in the number of Shares purchasable hereunder
shall be required unless the adjustment would require an increase or decrease of
at least 1% in the number of Shares purchasable on the exercise of this Warrant;
provided, however, that any adjustments that by reason of this subparagraph 3(a)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment.
2

--------------------------------------------------------------------------------

(iii)            Whenever the number of Shares purchasable on the exercise of
this Warrant is adjusted as herein provided, the Exercise Price payable on
exercise shall be adjusted by multiplying the Exercise Price immediately before
the adjustment by a fraction, the numerator of which shall be the number of
Shares purchasable on the exercise of this Warrant immediately before the
adjustment and the denominator of which shall be the number of Shares so
purchasable immediately thereafter.


(iv)            Whenever the number of Shares purchasable on the exercise of
this Warrant or the Exercise Price of the Shares are adjusted as herein
provided, the Company shall cause to be promptly mailed by first-class mail,
postage prepaid, to the Holder of this Warrant notice of such adjustment or
adjustments and shall deliver a resolution of the Company's board of directors
setting forth the number of Shares purchasable on the exercise of this Warrant
and the Exercise Price of the Shares after such adjustment, setting forth a
brief statement of the facts requiring the adjustment, together with the
computation by which the adjustment was made. Such resolution, in the absence of
manifest error, shall be conclusive evidence of the correctness of adjustment.


(v)            All adjustments shall be made by the Company's board of
directors, which shall be binding on the Holder in the absence of demonstrable
error.


(b)            No Adjustment in Certain Cases. No adjustments shall be made in
connection with:


(i)            the issuance of any Shares on the exercise of this Warrant;


(ii)            the conversion of shares of preferred stock;


(iii)            the exercise or conversion of any rights, options, warrants, or
convertible securities containing the right to purchase or acquire common stock;


(iv)            the issuance of additional securities on account of the
antidilution provisions contained in or relating to this Warrant or any other
option, warrant, or right to acquire common stock;


(v)            the purchase or other acquisition by the Company of any common
stock, evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase common
stock; or


(vi)            the sale or issuance by the Company of any common stock,
evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase common
stock or other securities pursuant to options, warrants, or other rights to
acquire common stock or other securities.


4.            Notice of Certain Events. In the event of:


(a)            any taking by the Company of a record of the holders of any class
of securities of the Company for the purpose of determining the holders thereof
who are entitled to receive: (i) any dividends or other distribution; (ii) any
right to subscribe for, purchase, or otherwise acquire any shares of stock of
any class or any other securities or property; or (iii) any other rights;


(b)            any capital reorganization of the Company; any reclassification
or recapitalization of the capital stock of the Company; any transfer of all or
substantially all of the assets of the Company to any other person; or any
consolidation, share exchange, or merger involving the Company; or
3

--------------------------------------------------------------------------------

(c)            any voluntary or involuntary dissolution, liquidation, or winding
up of the Company,


the Company will mail to the Holder, at least 20 days before the earliest date
specified therein, a notice specifying the date on which any such record is to
be taken for the purpose of such dividend, distribution, or right; the amount
and character of the dividend, distribution, or right; or the date on which any
reorganization, reclassification, transfer, consolidation, share exchange,
merger, dissolution, liquidation, or winding up of the Company will occur; and
the terms and conditions of the transaction or event.


5.            Disposition of Warrants or Shares. The Holder, by acceptance
hereof, agrees that, before any disposition is made of any Warrant or Shares of
common stock, the Holder shall give written notice to the Company describing
briefly the manner of any such proposed disposition. No disposition shall be
made unless and until:


(a)            the Company has received written assurances from the proposed
transferee confirming a factual basis for relying on exemptions from
registration under applicable federal and state securities laws for such
transfer or an opinion from counsel for the Company stating that no registration
under the Securities Act or applicable state statutes is required for such
disposition; or


(b)            a registration statement under the Securities Act has been filed
by the Company and declared effective by the SEC covering the proposed
disposition, and the disposition has been registered or qualified or is exempt
therefrom under the state having jurisdiction over such disposition.


6.            Restricted Securities. The Holder acknowledges that this Warrant
is, and that the Shares issuable on exercise hereof will be, "restricted
securities" as that term is defined in Rule 144 promulgated under the Securities
Act. Accordingly, this Warrant must be taken for investment and held
indefinitely and may not be exercised or converted unless subsequently
registered under the Securities Act and comparable state securities laws or
unless an exemption from such registration is available. Likewise, any Shares
issued on exercise of this Warrant must be taken for investment and held
indefinitely and may not be resold unless such resale is registered under the
Securities Act and/or comparable state securities laws or unless an exemption
from such registration is available. A legend to the foregoing effect shall be
placed conspicuously on the face of all certificates for Shares issuable on
exercise of this Warrant.


7.            Reports under the Exchange Act. With a view to making available to
the Holder the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the SEC that may at any time permit the Holder to
sell the Shares issuable on exercise of this Warrant, the Company shall, until
such Shares may be resold pursuant to the provisions of Rule 144(b)(i) or any
similar provision:


(a)            make and keep public information available, as those terms are
understood and defined in SEC Rule 144;


(b)            file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and


(c)            furnish to the Holder, forthwith upon request: (i) a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act; (ii) a copy of the most
recent annual or quarterly report of the Company and other reports and documents
so filed by the Company; and (iii) such other information as may be reasonably
requested in availing the Holder of any rule or regulation of the SEC that
permits the selling of any such securities without registration or pursuant to
such form.


8.            Governing Law. This Warrant shall be construed under and be
governed by the laws of the state of Nevada.
4

--------------------------------------------------------------------------------

9.            Notices. All notices, demands, requests, or other communications
required or authorized hereunder shall be in writing and shall be deemed to have
been given as of the date delivered, if personally delivered; as of the date
sent, if sent by electronic mail and receipt is acknowledged by the recipient;
and one day after the date sent, if delivered by overnight courier service:


If to the Holder, to:                     David H. Wollins
950 South Cherry Street, Suite 512
Denver, Colorado 80246
Email: dhwollins@dhwpc-law.com


If to the Company, to:              CannaSys, Inc.
Attn:  Michael A. Tew
Michael A. Tew
1720 Bellaire Street, Suite 325
Denver, Colorado 80222
Email: Michael.Tew@cannasys.com


Each Party, by notice given in accordance herewith, may specify a different
address for the giving of any notice hereunder.


10.            Loss, Theft, Destruction, or Mutilation. Upon receipt by the
Company of reasonable evidence of the ownership of and the loss, theft,
destruction, or mutilation of this Warrant, the Company will execute and
deliver, in lieu thereof, a new Warrant of like tenor.


DATED this 24th day of December, 2015.


ATTEST:
 
CANNASYS, INC.
     
By: /s/ Brandon C. Jennewine
 
By: /s/ Michael A. Tew
Brandon C. Jennewine, CTO
 
Michael A. Tew, CEO





5

--------------------------------------------------------------------------------

Form of Purchase
(to be signed only upon exercise of Warrant)




TO:            CANNASYS, INC.
 


The undersigned, the Holder of the attached Warrant, hereby irrevocable elects
to exercise the purchase rights represented by the Warrant for, and to purchase
thereunder, ________ shares of common stock of CannaSys, Inc., and herewith
makes payment of $______ therefor. Please issue the shares of common stock as to
which this Warrant is exercised in accordance with the instructions set forth
below and, if the Warrant is being exercised for less than all of the Shares to
which it pertains, prepare and deliver a new Warrant of like tenor for the
balance of the Shares purchasable under the attached Warrant.


DATED this ____ day of ____________, 20___.


 
 
Signature:       
 
     
 
Signature Guaranteed:         


 
INSTRUCTIONS FOR REGISTRATION OF STOCK


Name:
       
Please Type or Print)
     
Address:
               



*   *   *   *   *   *


NOTICE:  The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.
6